FILED
                           NOT FOR PUBLICATION                              JAN 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEROME BROWN,                                    No. 11-17749

              Plaintiff - Appellant,             D.C. No. 2:09-cv-00956-LDG-RJJ

  v.
                                                 MEMORANDUM*
DARCY, Detective, #4225; J. BECK,
Officer, #4233/SB 35; BROWN, Officer;
WILLIAMS, Officer; JERRY KELLER;
LAS VEGAS METROPOLITAN
SHERIFF POLICE DEPARTMENT,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Lloyd D. George, Senior District Judge, Presiding

                           Submitted January 14, 2014**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WALLACE and BYBEE, Circuit Judges, and RESTANI, Judge.***

      Jerome Brown appeals from the district court’s summary judgment in favor

of the Las Vegas Metropolitan Police Department, the former sheriff, and four

individual officers (collectively, “defendants”). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      “We review the district court’s grant of summary judgment de novo.

Viewing the evidence and drawing all inferences in the light most favorable to the

non-moving party, we must determine whether any genuine issues of material fact

remain and whether the district court correctly applied the relevant substantive

law.” Bravo v. City of Santa Maria, 665 F.3d 1076, 1083 (9th Cir. 2011) (citation

omitted).

      Brown asserts four claims for relief: (1) 42 U.S.C. § 1983–False Arrest; (2)

§ 1983–Custom and Policy; (3) Malicious Prosecution under state law; and (4)

Punitive Damages. All four claims hinge on whether there was probable cause to

arrest and prosecute Brown for robbery. See Cabrera v. City of Huntington Park,

159 F.3d 374, 380 (9th Cir. 1998) (per curiam) (“To prevail on his § 1983 claim

for false arrest . . . , [plaintiff] would have to demonstrate that there was no



        ***
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.

                                            2
probable cause to arrest him.”); Mabe v. San Bernardino Cnty. Dep’t of Pub. Soc.

Servs., 237 F.3d 1101, 1110–11 (9th Cir. 2001) (recognizing that there must be an

underlying deprivation of a constitutional right to support municipal liability);

LaMantia v. Redisi, 38 P.3d 877, 879 (Nev. 2002) (“[T]he elements of a malicious

prosecution claim are: (1) want of probable cause to initiate the prior criminal

proceeding; (2) malice; (3) termination of the prior criminal proceedings; and (4)

damage.” (internal quotation marks omitted)).

       “Probable cause to arrest exists when officers have knowledge or

reasonably trustworthy information sufficient to lead a person of reasonable

caution to believe that an offense has been or is being committed by the person

being arrested.” United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007) (citing

Beck v. Ohio, 379 U.S. 89, 91 (1964)); see also State v. McKellips, 49 P.3d 655,

660 (Nev. 2002) (“Probable cause to arrest exists when police have reasonably

trustworthy information of facts and circumstances that are sufficient in themselves

to warrant a person of reasonable caution to believe that [a crime] has been . . .

committed by the person to be arrested.” (alteration in original) (internal quotation

marks omitted)). The arresting officer’s “subjective reason for making the arrest

need not be the criminal offense as to which the known facts provide probable

cause.” Davenpeck v. Alford, 543 U.S. 146, 153 (2004).


                                           3
      When Detective Chris Darcy made the arrest, he knew that there had been

three factually similar robberies, that two of the victims had identified Brown as

the perpetrator in a photo line-up, that the neighbor of the third victim had

identified Brown as the perpetrator in a photo line-up, that the same neighbor had

provided the police with a license plate number registered to Brown, and that

Brown had been unable to provide any corroborating evidence for his proffered

alibi. This information was more than sufficient to lead a person of reasonable

caution to believe that Brown had committed robbery. See Nev. Rev. Stat. §

200.380. The undisputed facts thus show that probable cause supported Brown’s

arrest and prosecution. The district court properly granted summary judgment in

favor of defendants on all claims.

      AFFIRMED.




                                           4